Title: To James Madison from David Humphreys, 14 April 1801
From: Humphreys, David
To: Madison, James


No. 272Sir,
Madrid April 14th: 1801.
I think I cannot display too much eagerness in communicating to you, by different conveyances, the news this moment received by me from Algiers. I hasten then to transmit copies of Consul O’Brien’s letters to the 6th instant, which came to me thro the Department of the first Minister of State of His Catholic Majesty. From the last of these letters you will learn, that the Bey of Tripoli, having refused the mediation of Algiers, the Presents sent from thence and the Bills of Consul Cathcart, was determined upon war against the United States and was sending his Cruizers to Sea accordingly. It is devoutly to be wished that he may soon have reason to repent this wicked and rash proceeding at his leisure. As it is a considerable time since Consul Cathcart (whom I consider a very faithful and vigilant public officer) took the wise precaution of giving extensive advice of the great probability of this event, I cannot but hope that our unarmed merchant vessels will not be exposed to the hazard of falling into the possession of these Pirates, but that they will rather be retained in port (however inconvenient or expensive it may be) until they can be protected by armed vessels of the United States adequate to the purpose. On the policy of repelling force by force and of blocking the ports of this aggressor, I can add little to the motives which I have already had the honour to offer. I may, however, just be allowed to say, that the circumstances seem more than at any former time to reduce us to the alternative of having a few frigates and light armed vessels in the Mediterranean, or of relinquishing our Trade in it. To be at war with one of the Barbary Powers subjects our commerce to nearly the same risk as to be at war with all of them. To chastise that haughty but contemptible Power which now dares first to insult us by its aggression would certainly serve, not only as a salutary example to the other piratical States, but it would produce an almost incalculable effect in elevating our national character in the estimation of all Europe. National Character and public opinion are far from being unimportant objects, and more particularly as they respect a rising People. The manliness of this conduct of nobly defending our commerce from piracy, so different from that which has been pursued by all the civilized nations towards these Barbarians, would raise the reputation of our nascent marine in our own judgment, at the same time that it would strike with astonishment those who for a succession of Ages have submitted to the most humiliating indignities wantonly inflicted upon them by a handful of Banditti; and you may rest assured that it would form, as it were, a new æra in the naval history of Mankind. With sentiments of perfect respect and esteem I have the honour to be, Sir, Your most obedient & most humble servant
D. Humphreys.
P. S. April 16th. M. de Urquijo continues to be confined at Pampluna. Dn. Gaspar Melchor Jovellanos, ex Minister of Grace and Justice, whom I mentioned to have been arrested, has been sent to a Convent in the Island of Majorca. Genl. Gregory Garcia de la Cuesta, a friend of Mr. Urquijos & Governor of the Council of Castile, has two days ago been sent from this Capital into a kind of exile at St Ander.
None of the motives for these disgraces are assigned to the Public.
I have recd a letter from a friend at Copenhagen, giving an account of the critical position in which that Cabinet found itself placed, at the time when the English fleet arrived at the entrance of the Sound & demanded permission to pass. Intelligence has since been recd that it was refused. Denmark, tho’ the first to suffer, could neither withdraw from the coalition or hope for timely succour. Three hundred of its vessels had been arrested by the English, & two hundred more were exposed to the same fate in Norway, in case the English fleet should enter the Baltic. The supposition was that it would attempt to pass the great Belt. It was also expected that the King of Prussia would occupy Hanover & Hamburg.
D. H.
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC in a clerk’s hand, except for Humphreys’s signature and postscript; docketed by Wagner as received 28 May. Enclosures 2 pp.



   
   O’Brien to William Loughton Smith, 5 Apr., and O’Brien to Humphreys, 6 Apr. 1801. These letters, along with most of Humphreys’s dispatch, were printed in the National Intelligencer, 29 May 1801.


